Citation Nr: 0626761	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for a traumatic cyst, 
head of metacarpal, right index finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from April 1980 to February 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In the present appeal, the record reflects that in a December 
2002 letter, the RO provided the veteran with notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased evaluation.  However, such letter 
did not inform the veteran of all relevant diagnostic codes 
(DC) for the disability at issue, or a description of the 
rating formula for all possible schedular ratings under that 
diagnostic code (s).  Moreover, the record reflects that the 
January 2004 Statement of the Case informed the veteran of 
the diagnostic codes for skin disabilities, which were not 
pertinent to the veteran's appeal, but not the diagnostic 
codes and rating formula for ankylosis or limitation of 
motion of the index finger, which are applicable to the 
veteran's claim.  Further, the record does not reflect that 
the RO has provided the veteran with any other notice 
informing him of the appropriate diagnostic codes since the 
December 2002 VCAA notification letter.  Therefore, the Board 
finds that the claim must be remanded for compliance with the 
VCAA and recent case law.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
reviewed and it should be ensured that 
all VCAA notice obligations have been 
satisfied with regard to the issues on 
appeal, in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent. 

Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim including which evidence, if any, 
the appellant is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The appellant should 
also be advised to send any evidence in 
his possession pertinent to his appeal 
to the VA.  Additionally, the appellant 
should be advised of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements 
of the claim.  

Also, with respect the veteran's claim 
for an increased evaluation, the veteran 
should be informed of all relevant 
diagnostic codes (DC) for the disability 
at issue, as well as a description of 
the rating formula for all possible 
schedular ratings under that diagnostic 
code (s).

	2.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


